Citation Nr: 1812385	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-21 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral hearing loss.

2. The most probative evidence of record establishes that the Veteran's bilateral hearing loss is caused by, or related to, his active duty.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1101, 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

In addition, service connection for certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d) (2017).

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

According to the service treatment records (STRs), the Veteran experienced a threshold shift from entrance to separation from service. However, the STRs are silent for any complaints of hearing loss. The Veteran's certificate of release or discharge from active duty indicates that he was assigned as a Black Hawk Missile crewman. 

In a June 2012 statement in support of claim, the Veteran stated that he kept a diary in service and he specifically noted noise exposure on multiple occasions from training at the firing range and work with explosives. 

A VA examination took place in March 2013 to evaluate the Veteran's claimed bilateral hearing loss. At that time, the Veteran reported that he had difficulty understanding conversations, an inability to determine where noises were coming from, and that he must use headphones to listen to and understand the television. The Veteran also stated that during service he fired weapons with the right hand and did not use any hearing protection. The March 2013 examiner diagnosed the Veteran with sensorineural hearing loss in both ears. The examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by service. The examiner reasoned that the Veteran had normal hearing sensitivity in both ears at the time of his separation exam in 1971.

In an August 2013 VA addendum opinion, the examiner opined that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the Veteran's service. The examiner reasoned that the Veteran had normal sensitivity in both ears at the time of his separation exam in December 1970. The examiner stated that a threshold shift of 15 decibels or greater is considered significant. Because no such shift was demonstrated in the Veteran's records, the examiner found that there was no significant threshold shift during his military service. Further, the examiner reasoned that the American College of Occupation and Environmental Medicine finds that hearing loss due to noise exposure does not progress, in excess of what would be expected, from the addition of age-related threshold shifts once the exposure to noise is discontinued. The examiner concluded that hazardous noise is no longer a threat to hearing once the exposure to noise is discontinued. 

On the September 2013 notice of disagreement, the Veteran contended that he should be granted service connection for bilateral hearing loss because he was granted service connection for tinnitus, submitted a specific day to day journal of his military noise exposure, and had served as an infantryman with exposure to small arms weapons. 

On the April 2014 substantive appeal, the Veteran asserted that the RO conceded his in-service noise exposure when he was granted service connection for tinnitus. Further he stated that his in-service journal documenting his noise exposure was not listed as evidence considered by the RO in determining service connection for bilateral hearing loss. Finally, the Veteran noted that VA's independent study course on hearing impairment from March 2002 stated that military noise exposure impacts the lives of veterans and does not show that the veteran will bounce back and fully recover their hearing once removed from the noisy environment, as reasoned by the August 2013 VA addendum opinion. Therefore, the Veteran stated that service connection for bilateral hearing loss should be granted. 

Upon review of the record, the Board finds that the most probative evidence of record establishes that the Veteran's bilateral hearing loss is related to his active service. The Veteran's STRs reveal that he had normal hearing during his service for VA disability purposes. However, the Board notes that the audiometric data from the December 1970 separation examination included increased puretone thresholds in the frequency range of 500 to 4,000 Hertz. In addition, the Board has carefully reviewed the Veteran's statements of record. The Veteran stated that he was exposed to loud noises from weapons fire. The Board finds that the Veteran, as a lay person, is competent to testify to having been exposed to loud noises during service and experiencing decreased hearing acuity. See Layno v. Brown, 6 Vet. App. at 470. Moreover, there is no evidence to doubt his credibility. The Veteran's statements regarding his noise exposure while in service is consistent with his military personnel records. The Veteran's statements also reflect a continuity of symptomatology of hearing loss. Accordingly, the Board assigns great probative weight to the Veteran's statements regarding the inception and persistence of his hearing loss. 38 C.F.R. § 3.303(b) (2017). 

Although the March 2013 and August 2013 VA examinations confirmed a current diagnosis for bilateral hearing loss, the examiners found that the Veteran's hearing loss was less likely than not related to service. There is no evidence to doubt the examiners' credibility. Nonetheless, the examiners provided opinions based on a legally insufficient rationale. The March 2013 examiner's sole reason for her negative nexus opinion is that the Veteran's enlistment and separation examinations showed normal hearing bilaterally with no significant threshold shifts. The August 2013 VA examiner similarly reasoned, in part, that the Veteran's hearing was normal for VA purposes at the time of service separation. Although she also found that the Veteran's in service threshold shift was not "significant," the Board finds that this rationale is insufficient in light of the holding in Hensley v. Brown, 5 Vet. App. 155 (1993). In Hensley, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability merely because hearing was within normal limits on audiometric testing at separation from service. Therefore, the Board finds that the March 2013 and August 2013 VA opinions are inadequate with respect to the question of nexus because in rendering their opinions they relied, in whole or in part, on a finding that the Veteran's separation examination did not reflect a decrease in hearing acuity. Accordingly, the Board assigns less probative weight to the opinions.

As such, based on the most probative evidence of record, the Board finds that the Veteran's bilateral hearing loss is related to his active service. Therefore, service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


